DETAILED ACTION
Status of Application
Preliminary amendments to the claims, filed on 01/15/2021, are acknowledged.  Claims 24-53 are pending in this action.  Claims 1-23 have been cancelled.  Claims 24-53 are currently under consideration.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
This application is a continuation of U.S. Patent Application No. 16/654,648, filed October 16, 2019 and now issued as U.S. Patent No. 10,864,171, which is a continuation of U.S. Patent Application No. 15/645,073, filed July 10, 2017 and now issued as U.S. Patent No. 10,478,402, which is a continuation of U.S. Patent Application No. 14/891,398, filed November 16, 2015 and now abandoned, which is a 371 of PCT/EP2014/060746, filed May 23, 2014 (in English), which claims benefit of foreign priority to EP 131692196, filed May 24, 2013 (in English).  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Specification
The lengthy specification (35 pages, exclusive of claims) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  MPEP 608.01.  The specification is objected to because of the following informalities:
Specification comprises references on foreign applications and publications (e.g., Para. 0056, 0069, 0081, 0100, 0116).  The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper.  Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office.  The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter.  37 CFR 1.57(g).  Further, it is noted that the publications recited in the instant application should be identified by 
Specification comprises trademark/trade names to identify the compounds involved (e.g., Para. 0094, 0115, 0135).  Although the use of trademarks/trade names is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.  Further, the use of language such as “the product X (a descriptive name) commonly known as Y (trademark)” is not permissible since such language does not bring out the fact that the latter is a trademark. Language such as “the product X (a descriptive name) sold under the trademark Y” is permissible. Further, relationship between a trademark/trade name and the product it identifies is sometimes indefinite, uncertain, and arbitrary.  The formula or characteristics of the product may change from time to time and yet it may continue to be sold under the same trademark.  In patent specifications, every element or ingredient of the product should be set forth in positive, exact, intelligible language, so that there will be no uncertainty as to what is meant.  Ex Parte Kattwinkle, 12 USPQ 11 (Bd. App. 1931).  In the present case, physical and/or chemical characteristic of said compounds need to be identified by scientific or other explanatory language.  MPEP §608.01(v)) and 2173.05(u).  Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement, filed on 11/12/2020, is acknowledged and has been considered.  Please see the attached initialed PTO-1449. 
For the record, the references cited in said information disclosure statement were considered during the examination of the parent application(s) 14/891,398, 15/645,073, 16/654,648.  

Claim Objections
Claims 36-38 and/or 51-53 are objected to because of the following informalities:  Claims 36-38 and/or 51-53 comprise the typographic error “the total thickness” that needs to be corrected to “a total thickness”.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 24 recites the limitation “particles of a size that is from 1 µm to 50 µm” that is indefinite.  First, it is unclear what size should be measured - radius OR diameter (median, mean, etc.).  Second, claim 24 recites the limitation “particle size” without identification of a specific method/instrument for particle size measurement to be used.  Where a claimed value varies with its method of measurement and several alternative methods of measurement are available, the value is indefinite when the claim fails to concurrently recite the method of measurement used to obtain it.  Honeywell Intl. v. Intl. Trade Commn., 341 F.3d 1332, 1340 (Fed. Cir. 2003).  Therefore, the size values recited by independent claim 24 are incomplete insofar as said claim does not specify the frame of reference used to measure it.  Without knowing these parameters, the metes and bounds of the claimed subject matter are not reasonably clear.  Similar is applied to claim 39 and/or to claims 36-38 and 51-55 regarding coating thickness measurements. 
Claims 25-35 and 40-50 are rejected as being dependent on rejected independent claims 24 and 39 and failing to cure the defect.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 24-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of (1) U.S. Patent No. 10,478,402;  (2) U.S. Patent No. 10,166,198; and (3) U.S. Patent No. 10,864,171. 
Although the conflicting claims are not identical, they are not patentably distinct from each other, because prior patent also claims:  A method of preparing a controlled or delayed release pharmaceutical composition comprising: (i) a plurality of coated particles having a size of 0.1-50 µm; wherein said coated particles have a solid core comprising a biologically active substance, i.e., a drug, a buffering agent, etc.; and wherein said solid core is enclosed by one or more metal oxide materials, e.g., zinc oxide; and (ii) a pharmaceutically acceptable carrier; the method comprising the sequential steps as claimed in the instant application.  To this point, it is noted that the instant specification defines the term “buffering agent” as “a biologically active substance” (Para. 0054).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest the claimed invention as a method of preparing particles comprising a drug/bioactive agent/active and coated with metal .

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672. The examiner can normally be reached 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615